Citation Nr: 1703564	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-05 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for atopic dermatitis.

2.  Entitlement to service connection for allergies, to include an immune disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to December 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2016, the Veteran testified at a Board hearing.  At the hearing, he submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Board notes that a September 2011 rating decision phrased one issue as entitlement to service connection for allergies.  This rating decision "reopened" the claim, but nonetheless denied service connection.  However, the Board notes that the Veteran initially claimed entitlement to service connection for allergies in February 2010.  This claim was first denied in a February 2011 rating decision.  Then, in March 2011, the Veteran again claimed service connection for allergies, and submitted additional evidence within one year of the February 2011 denial.  Thus, the February 2011 rating decision never became final.

The Veteran initially claimed service connection for "allergies" secondary to his service-connected tinea pedis in February 2010.  The Board nonetheless here has phrased the claim as entitlement to service connection for allergies, to include an immune disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This is so for several reasons.  First, a May 2011private treatment record noted that the Veteran's atopic dermatitis was due to "allergies."  Secondly, in an April 2016 VA examination, in opining whether the Veteran's atopic dermatitis was proximately due to his service-connected tinea pedis, the examiner highlighted that people who have atopic dermatitis often have sensitive immune systems and suffer from allergies and asthma.  Indeed, the examiner suggested that atopic dermatitis was a disease related to a sensitive immune system.  Finally, the Veteran's testimony at his October 2016 Board hearing suggested that his claim was misinterpreted initially, and that the "allergies" for which he sought service connection for may have been an immune disorder.  In this testimony, the Veteran explained that his "allergies made [him] break out in a rash" and they started in service.  Thus, after a review of the record, including the Veteran's statements and medical evidence suggesting that his skin conditions may be proximately due to an immune condition manifesting in service, rather than "allergies" proximately due to a skin condition, the Board has recharacterized the claim more broadly as reflected on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Allergy or Immune Claim

The Board finds that both the record and the Veteran raise the contention that his allergy or immune disorder may be directly related to service.  The Veteran's service treatment records (STRs) reveal numerous complaints of skin conditions.  Medical evidence of record suggests that such an allergy or immune disorder may have caused the skin conditions the Veteran experienced while in service, and presently.  As such, a VA examination should be provided to address the etiology of any allergy or immune disorder.

Atopic Dermatitis Claim

The Veteran received his first VA examination for this claimed condition in May 2016.  The examiner opined that the Veteran's atopic dermatitis was less likely than not proximately due to his service connected tinea pedis.  However, the examiner did not opine as to whether the Veteran's atopic dermatitis was directly related to service.  The Board finds the record raises this theory of entitlement.  This is so because a March 1984 service treatment record noted the Veteran complained of a rash in his rib area, and a diagnosis of eczematous dermatitis was noted.  As such, a new VA examination to address whether the Veteran's atopic dermatitis is directly related to service is warranted. 

In light of the remand, any additional VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his allergy or immune disorder.  The entire claims file must be reviewed.

The examiner is to provide a diagnosis for the Veteran's allergy or immune disorder.

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the allergy or immune disorder had its onset in service or is otherwise related to the Veteran's active military service.

A complete rationale should be provided for any opinion reached.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his atopic dermatitis.  The entire claims file must be reviewed

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that the atopic dermatitis had its onset in service or is otherwise related to the Veteran's active military service.

A complete rationale should be provided for any opinion reached.


4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

